Exhibit 10.1


EXPLANATORY NOTE


ON APRIL 7, 2017, SYNCHRONY BANK (F/K/A GE CAPITAL RETAIL BANK) AND SYNCHRONY
FINANCIAL (“SYNCHRONY ENTITIES”) ENTERED INTO THE FIFTH AMENDMENT TO THE AMENDED
AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT BY AND AMONG THE GAP, INC.
(THE “COMPANY”), GAP (PUERTO RICO), INC., GPS CONSUMER DIRECT, INC., GAP
(APPAREL), LLC, GAP (ITM) INC., AND THE SYNCHRONY ENTITIES, WHICH IS ATTACHED
HERETO. THE SYNCHRONY ENTITIES ALSO ENTERED INTO THREE OTHER AGREEMENTS WITH
CERTAIN OF THE COMPANY’S WHOLLY-OWNED SUBSIDIARIES ON THE SAME DAY:




1.
THE FIFTH AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., OLD NAVY, LLC, GAP (PUERTO RICO), INC.,
GPS CONSUMER DIRECT, INC., OLD NAVY (APPAREL), LLC, AND OLD NAVY (ITM) INC. AND
THE SYNCHRONY ENTITIES (THE “OLD NAVY CONTRACT”);





2.
THE FIFTH AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., BANANA REPUBLIC, LLC, GAP (PUERTO RICO),
INC., GPS CONSUMER DIRECT, INC., BANANA REPUBLIC (APPAREL), LLC, BANANA REPUBLIC
(ITM) INC., AND THE SYNCHRONY ENTITIES (THE “BANANA REPUBLIC CONTRACT”); AND
 
 
3.
THE THIRD AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM
AGREEMENT BY AND AMONG THE GAP, INC., ATHLETA INC., ATHLETA LLC, ATHLETA (ITM)
INC. AND GPS CONSUMER DIRECT, INC. AND THE SYNCHRONY ENTITIES (THE “ATHLETA
CONTRACT”).





IN ACCORDANCE WITH INSTRUCTION 2 TO ITEM 601 OF REGULATION S-K, ONLY THE FIFTH
AMENDMENT TO THE AMENDED AND RESTATED CONSUMER CREDIT CARD PROGRAM AGREEMENT BY
AND BETWEEN THE COMPANY AND THE SYNCHRONY ENTITIES IS BEING FILED. THE ONLY
MATERIAL DIFFERENCE BETWEEN THE ATTACHED AGREEMENT, THE OLD NAVY CONTRACT, THE
BANANA REPUBLIC CONTRACT AND THE ATHLETA CONTRACT IS THE PARTIES THERETO.





--------------------------------------------------------------------------------






FIFTH AMENDMENT TO
AMENDED AND RESTATED CONSUMER CREDIT CARD
PROGRAM AGREEMENT


This Fifth Amendment to the Amended and Restated Consumer Credit Card Program
Agreement, dated as of April 7, 2017 (the “Amendment”) amends that certain
Amended and Restated Consumer Credit Card Program Agreement dated as of February
28, 2014 (as amended, modified and supplemented from time to time, the
“Agreement”) by and among Synchrony Bank, a federal savings bank (“Bank”),
Synchrony Financial, a Delaware corporation (“Bank Parent”), The Gap, Inc., a
Delaware corporation (“The Gap, Inc.”), Gap (Puerto Rico), Inc., a Puerto Rico
corporation, GPS Consumer Direct, Inc., a California corporation, Gap (Apparel),
LLC, a California limited liability company, and Gap (ITM) Inc., a California
corporation (jointly and severally, the “Retailers”). Capitalized terms used
herein and not otherwise defined have the meaning given in the Agreement.
WHEREAS, Bank and Retailers are parties to the Agreement, pursuant to which Bank
provides consumer credit to qualified customers of Retailers for the purchase of
goods and services from Retailers through the use of a private label credit card
and from Retailers and other retailers through the use of a co-branded bankcard;
WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;
NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions hereinafter set forth, the parties hereby agree as follows:
I. ACKNOWLEDGEMENT AND AGREEMENT TO MOBILE WALLETS


1.1
Agreement to Enable Cards to be Provisioned in Mobile Wallets. Pursuant to [***]
the Agreement, the parties have agreed to allow the Credit Cards to be
provisioned in, and certain transactions to be facilitated by, Mobile Wallets
[***]. In connection therewith, Bank will monitor, and provide servicing for,
provisioning and transaction requests by Cardholders. [***].

1.2
Additional Agreements. In connection with the Credit Cards participating in
Mobile Wallets, the parties have agreed as follows:

(a)    Pursuant to [***] of the Agreement, [***]. Bank shall notify Retailer
promptly, in no event more [***] days from when Bank [***], of any material
changes to the [***] associated with provisioning, tokenizing or transacting
with a Mobile Wallet.
(b)    Notwithstanding [***] the Agreement, Bank may share [***] about the
Bank’s portfolio [***] with Mobile Wallets. The [***] from Bank will include
information about the use of [***] and the Program but will not separately
identify the Credit Cards or the Program, other than with respect to [***],
which will include [***] level.











--------------------------------------------------------------------------------




(c)    Retailers acknowledge, that once the Credit Cards become eligible cards
in a Mobile Wallet, Retailers would need to provide Bank with [***]. Nothing in
this Agreement would require Merchant to continue to accept any specified Mobile
Wallet in Retailer Locations even if the Credit Cards continue [***].
(d)    Bank will provide Retailers monthly and ad-hoc reporting by [***]
including such information related to the Mobile Wallets as reasonably requested
by Retailers from time to time, and such reporting may include: [***].
(e)     Bank’s failure to meet any authorization SLAs of the Agreement resulting
solely from the routing of transactions through the Mobile Wallet shall not be
deemed to be a [***] of the Agreement.
(f)    Retailers agree that Bank may provide the Licensed Marks to the
applicable Mobile Wallet in furtherance of the participation of the Program in
the Mobile Wallet and such use is consistent with the Bank’s use of the Licensed
Marks in administration of the Program. Retailers agree that the applicable
Mobile Wallet has the right to use such Licensed Marks during the Term as
follows: (i) in connection with the use and display of the Credit Cards within
the Mobile Wallet, (ii) in the marketing, advertising and promotion of the
availability of the Credit Cards in the applicable Mobile Wallet subject to the
approval process in [***], and (iii) in publicly disclosed lists of issuers
and/or Retailers participating in the applicable Mobile Wallet.
(g) Notwithstanding [***] of the Agreement, unless otherwise agreed upon by the
parties, Co-Brand Retailer [***] may not be routed through [***].  Retailers
agree that, to the extent Bank is [***] with its [***] of such purchases,
Retailers will be [***] on the Bank.
II. AMENDMENTS TO THE AGREEMENT
2.1 Addition of Section 2.08. The following new Section 2.08 is added to the
Agreement:


“Section 2.08. End User Application. Bank will make available to Retailers the
Bank’s Plug-In Software (as defined in Schedule 2.08) for use by Retailers and
its customers in conjunction with the Retailers Application (as defined in
Schedule 2.08), all in accordance with the terms and conditions set forth in
Schedule 2.08.”
2.2 Amendment to Section 3.04(i)(v). Section 3.04(i)(v) is deleted and replaced
with the following:


“(v)    Bank, or Bank through its authorized agents and independent contractors
(including third party service providers), shall be entitled to (A) use Program
Consumer Information for business, analytics, collections, risk management and
modeling purposes (including marketing models); provided, however, that to the
extent such modeling entails Bank [***]; provided, further, that Bank shall not
provide to a participant in another Bank program copies of any analysis that
separately identifies Retailers’ data and associates such data with Retailers,
and (B) rent, disclose or use Program Consumer











--------------------------------------------------------------------------------




Information as otherwise permitted under this Agreement.”
2.3 Amendment to Section 9.02(a)(iii). The reference to “dedicated” in Section
9.02(a)(iii) is deleted.


2.4 Amendment to Section 10.03(f)(i). Section 10.03(f)(i) is deleted and
replaced with the following:


“(i) the applicable approval rate threshold [***] set forth on Schedule [***];
or”
2.5 Addition of Schedule 2.08. New Schedule 2.08 attached hereto as Attachment 1
is added to the Agreement.


2.6 Amendments to Schedule 9.02(h)(ii).


2.6.1
Paragraph F of Schedule 9.02(h)(ii) is deleted and replaced with the following:



“F.    For each month, Bank will respond to at [***] properly submitted through
the mail within [***] after the Bank receives such application, and will respond
to at least [***] of such applications within [***] after Bank receives such
applications.”
2.6.2
Paragraph K of Schedule 9.02(h)(ii) is deleted and replaced with the following:



“K.    For each month, Bank will respond to [***] complaints forwarded to Bank’s
customer service managers within [***].”
2.7 Addition of Schedule 10.03(f)(i). New Schedule 10.03(f)(i) attached hereto
as Attachment 2 is added to the Agreement.


III. NEW VISA SIGNATURE CARDS
3.1 The Parties agree that Bank will begin issuing ‘Visa Signature’ Co-Brand
Credit Cards that will be branded with certain Licensed Marks along with certain
“Licensed Marks” as defined in each of the other Credit Card Programs (the “New
Signature Cards”). The New Signature Cards will replace existing Co-Brand Credit
Cards meeting the eligibility requirements of the Visa Signature program. For
all purposes of the Credit Card Program Agreements, the New Signature Cards and
their associated Co-Brand Accounts will remain subject to the provisions of the
Credit Card Program under which such Co-Brand Accounts originated.


IV. GENERAL


4.1    Authority for Amendment. The execution, delivery and performance of this
Amendment has been duly authorized by all requisite corporate action on the part
of Retailers and Bank and upon execution by all parties, will constitute a
legal, binding obligation thereof.











--------------------------------------------------------------------------------




4.2    Effect of Amendment. Except as specifically amended hereby, the
Agreement, and all terms contained therein, remains in full force and effect.
The Agreement, as amended by this Amendment, constitutes the entire
understanding of the parties with respect to the subject matter hereof.
4.3    Binding Effect; Severability. Each reference herein to a party hereto
will be deemed to include its successors and assigns, all of whom will be bound
by this Amendment and in whose favor the provisions of this Amendment will
inure. In case any one or more of the provisions contained in this Amendment
will be invalid, illegal or unenforceable in any respect, the validity, legality
and enforceability of the remaining provisions contained herein will not in any
way be affected or impaired thereby.
4.4    Further Assurances. The parties hereto agree to execute such other
documents and instruments and to do such other and further things as may be
necessary or desirable for the execution and implementation of this Amendment
and the consummation of the transactions contemplated hereby and thereby.
4.5    Governing Law. This Amendment will be governed by and construed in
accordance with the laws of the State of Utah.
4.6    Counterparts. This Amendment may be executed in counterparts, each of
which will constitute an original, but all of which, when taken together, will
constitute but one agreement.
[The remainder of page intentionally left blank]

































--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Bank, Bank Parent and Retailers have caused this Amendment
to be executed by their respective officers thereunto duly authorized as the
date first above written.


BANK:
SYNCHRONY BANK


By: /s/ THOMAS M. QUINDLEN
Name: THOMAS M. QUINDLEN
Title: EVP RETAIL CARD
RETAILERS:
THE GAP, INC.


By: /s/ TERI LIST-STOLL
Name: TERI LIST-STOLL
Title: EVP & CFO
 
 
 
GAP (PUERTO RICO), INC.


By: /s/ TERI LIST-STOLL
Name: TERI LIST-STOLL
Title: EVP & CFO
 
 
BANK PARENT:


SYNCHRONY FINANCIAL


By: /s/ THOMAS M. QUINDLEN
Name: THOMAS M. QUINDLEN
Title: EVP & CEO RETAIL CARD
GPS CONSUMER DIRECT, INC.


By: /s/ TERI LIST-STOLL
Name: TERI LIST-STOLL
Title: EVP & CFO


GAP (APPAREL), LLC


By: /s/ TERI LIST-STOLL
Name: TERI LIST-STOLL
Title: EVP & CFO
 
 
 
GAP (ITM) INC.


By: /s/ TERI LIST-STOLL
Name: TERI LIST-STOLL
Title: EVP & CFO



































[Signature page to Fifth Amendment to
Amended and Restated Credit Card Program Agreement]





--------------------------------------------------------------------------------






ATTACHMENT 1






Schedule 2.08
Plug-In Software Schedule


Under this Schedule, Retailers will integrate and make available Bank’s Plug-In
Software as part of the Retailer Application to End Users, all on the terms of
this Schedule as further described below.


1.Additional Definitions. Capitalized terms used in and not otherwise defined in
this Schedule 2.08 shall have the meaning given to them in the Agreement. The
terms below shall have the following meanings:


“Bundled Application” means the Plug-In Software as an integrated component of
the Retailer Application.


“Retailer Application” means the application that Retailers make available to
End Users that: (i) is owned or operated by or on behalf of Retailers; and
(ii) is listed in Exhibit A to this Schedule.


“Documentation” means the manuals and technical documentation provided by Bank
with respect to the Plug-In Software.


“End User” means any person or entity that downloads and/or uses the Retailer
Application.


“Plug-In Software” means the plug-in software described in Exhibit A to this
Schedule, in object code form, together with Updates provided to Retailers under
this Schedule.


“Updates” means any updates, bug fixes, new versions and other modifications and
amendments to the Plug-In Software that Bank furnishes to Retailers under this
Schedule.


2.
Delivery and Integration.



(a)Implementation Schedule. Promptly following the execution of the Fifth
Amendment to the Agreement, Bank and Retailers will develop and mutually agree
on a schedule for the delivery of the Plug-In Software and the Documentation to
Retailers, the evaluation and acceptance of the Plug-In Software by Retailers,
and the launch of the Bundled Application to End Users by Retailers (the
“Implementation Schedule”). Each Party will use commercially reasonable efforts
to complete its obligations in the Implementation Schedule by the timeframes set
forth in such Implementation Schedule.


(b)Development. Retailers will perform all development work to integrate the
Plug-In Software with the Retailer Application, although Bank will work in good
faith with Retailers to facilitate integration by providing commercially
reasonable technical assistance and relevant documentation.








7





--------------------------------------------------------------------------------








(c)Branding. The Bundled Application will be branded solely with the Licensed
Marks.


(d)Launch. Retailers will make the Bundled Application commercially available
through the applicable application download utility (e.g., [***]) to End Users
at no charge or expense to End Users. Retailers will provide Bank with an
opportunity to review the Bundled Application before Retailers make it available
to End Users. If either Party has any concerns with the functioning of the
Bundled Application, the Parties will work together in good faith to resolve
them.


(e)Fees and Costs. The cost to develop and license the Plug-In Software will be
funded solely by Bank, and the cost to install the Plug-In Software with the
Retailer Application will be funded solely by Retailers. Bank will license the
Plug-In Software to Retailers for [***] except as otherwise mutually agreed to
by the Parties in writing.


3.Operation.


(a)End User Licensing. Retailers will license the Bundled Application directly
to each End User pursuant to Retailers’ end user licensing terms, and Retailers
are solely responsible for all aspects concerning the downloading of the Bundled
Application by End Users. Retailers will: (i) ensure that its end user licensing
terms for the Bundled Application [***] and [***]; (ii) not make any
representations, warranties, or promises to End Users regarding the Bundled
Application on behalf of or impose any [***] or [***] with respect to the
Bundled Application; and (iii) not otherwise represent to End Users or others
that [***] of the Bundled Application. Bank shall have the right, upon Bank’s
request, to review and provide comments on the form of end user licensing terms
for the Bundled Application, and Retailers shall incorporate Bank’s requested
changes to the extent reasonable and consistent with this Schedule 2.08.


(b)Privacy Policy. End Users’ use of the Retailer Application (excluding the
integrated Plug-In Software) will be subject to and in accordance with the
then-current version of Retailer’s privacy policy. End Users’ use of the Plug-In
Software as part of the Bundled Application will be subject to and in accordance
with the then-current version of Bank Privacy Disclosures.


(c)Push Notifications. Retailers will permit Bank, and provide it with the
necessary authorization (including the applicable push notification
certificates), to push notifications to End Users via the Bundled Application.
Bank will not provide any push notifications to End Users unless and until
Retailers have approved such communications, which approval will not be
unreasonably withheld or delayed.


(d)Updates. During the term of this Schedule, Bank may provide Updates
(including updated Documentation) to the Plug-In Software and will use
commercially reasonable efforts to notify Retailers in advance of any material
Updates. Retailers shall use commercially reasonable efforts to install all
Updates as soon as practicable, but in no event later than [***], after receipt.


(e)Additional Support. If requested by Retailers and agreed upon in writing by
both Bank and Retailers, Retailers may purchase additional services relating to
the Plug-In Software, such as training, consulting, customization or other
services, at Bank’s then-current standard rates.


8





--------------------------------------------------------------------------------






4.Reporting. Retailers will provide to Bank aggregated, non-personally
identifiable data reasonably requested by Bank regarding the Bundled
Application, including the number of downloads and [***].


5.Intellectual Property.


(a)Grant of License. Subject to the terms and conditions of this Schedule, Bank
hereby grants to Retailers during the term of this Schedule a royalty-free,
fully-paid up, non-exclusive, non-transferable, non-sublicensable, license to
(i) reproduce, install and use the Plug-In Software as necessary to combine it
with the Retailer Application to create the Bundled Application, (ii) combine
the Plug-In Software with the Retailer Application to create the Bundled
Application, and (iii) promote, offer, and distribute the Plug-In Software to
End Users only within the Bundled Application.


(b)Restrictions. Except as expressly permitted by Section 5(a) above, Retailers
will not, and will not instruct, allow, or induce others to: (i) delete, remove
or alter any copyright notices on the Plug-In Software; (ii) assign, transfer or
pledge the Plug-In Software; (iii) sublicense, distribute or otherwise transfer
the Plug-In Software separately from the Bundled Application; (iv) use the
Plug-In Software for time-sharing, rental or service bureau purposes; (v)
reverse engineer, decompile or disassemble the Plug-In Software or otherwise
attempt to discover the source code to the Plug-In Software; (vi) create or
attempt to create derivative works of the Plug-In Software, in whole or in part;
or (vii) use, transfer, export or re-export the Plug-In Software in violation of
Law.


(c)Security Measures. The Plug-In Software may contain technological measures
designed to prevent unauthorized or illegal use of the Plug-In Software by
Retailers and End Users. Retailers agree that Bank may use these measures to
verify Retailers’ compliance with the terms of this Schedule and to enforce
Bank’s rights, including all IP rights, in and to the Plug-In Software. The
Plug-In Software will not contain: (i) any virus, Trojan horse, worm, backdoor
or other software or hardware devices that would permit unauthorized access to
or to disable, erase, or otherwise harm any computer, systems or software, or
(ii) any time bomb, drop dead device or other software or hardware device
designed to disable a computer program.


(d)Ownership; Reservation. Subject to the licenses in this Schedule, as between
the Parties: (i) Retailers own all IP rights in the Retailer Application; and
(ii) Bank owns all IP rights in the Plug-In Software and Documentation. All
rights not expressly granted are expressly reserved by the rights holder.


6.Disclaimer. THE PLUG-IN SOFTWARE AND THE DOCUMENTATION ARE PROVIDED “AS IS”
WITHOUT WARRANTIES OF ANY KIND. BANK MAKES NO WARRANTIES REGARDING THE PLUG-IN
SOFTWARE OR PLUG-IN SERVICES AND EXPRESSLY DISCLAIMS ANY AND ALL WARRANTIES OF
ANY KIND WHETHER EXPRESS OR IMPLIED (EITHER IN FACT OR BY OPERATION OF LAW),
INCLUDING THE WARRANTIES OF TITLE, MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, COMPATIBILITY WITH THIRD PARTY PRODUCTS, NON-INFRINGEMENT OF THIRD
PARTIES’ RIGHTS, OR SECURE, ERROR-FREE, OR UNINTERRUPTED










9





--------------------------------------------------------------------------------




OPERATION. Bank does not warrant that the Plug-In Software provided hereunder
will meet Retailers’ or End Users’ requirements or that the operation of the
Plug-In Software will be uninterrupted or error free or that all defects will be
corrected.


7.IP Indemnification. In addition to the Parties’ indemnification obligations in
Article XII of the Agreement, each Party will indemnify, defend and hold
harmless the other Party as set forth below. For clarity, the terms in [***]
will apply to each Party’s additional indemnification obligations below.


(a)Indemnification by Bank. Bank shall indemnify, defend and hold harmless
Retailers, their Affiliates and their respective officers, directors, employees
and agents from and against and in respect of [***].


(b)Indemnification by Retailers. Retailers shall indemnify, defend and hold
harmless Bank, its Affiliates and their respective officers, directors,
employees and agents from and against and in respect of [***].


(c)Limitations. Bank has no duty to defend, indemnify or hold Retailers, their
Affiliates, or their respective officers, directors, employees or agents
harmless under Section 7(a) of this Schedule for such third party claim alleging
infringement, misappropriation or other violation of third-party IP rights to
the extent arising from or based on: (i) use of the Plug-In Software after Bank
notifies Retailers to discontinue use because of such third party claim;
(ii) combining the Plug-In Software with a product, service, data or business
process not provided by Bank, if such third party claim would not have arisen
but for such combination; or (iii) modifying the Plug-In Software if the third
party claim would not have arisen but for such modification.


8.Term and Termination.


(a)Mutual Termination. Either Party may suspend performance or terminate this
Schedule immediately on notice at any time if the other Party materially
breaches this Schedule and fails to cure within 30 days after receiving notice.
Additionally, this Schedule will immediately terminate upon the termination or
expiration of the Agreement.


(b)Bank Termination. Bank may terminate this Schedule and/or suspend Retailers’
and any End User’s access to the Plug-In Software immediately upon written
notice to Retailers if (i) Bank’s access to the services required to provide all
or part of the Plug-In Software functionality is terminated; (ii) Retailers or
any End User is in breach of Law; or (iii) Bank determines, in its reasonable
discretion, that the use of or access to the Plug-In Software poses an
unacceptable compliance or security risk to Bank, Retailers, or any End User.


(c)Effect of Termination. Upon termination or expiration of this Schedule for
any reason, all rights granted to Retailers hereunder will automatically
terminate and revert to Bank. Retailers shall (i) discontinue all use of the
Plug-In Software, and any copies thereof, in whole or in part, (ii) cease and
desist from combining the Plug-In Software in the Retailer Application, (iii)
cease and desist from distributing and licensing the Bundled Application to End
Users, and (iv) return or destroy, as requested by Bank, all copies of the
Plug-In Software and any






10





--------------------------------------------------------------------------------




Documentation and any other confidential information concerning the Plug-In
Software and/or Documentation. Termination or expiration of this Schedule for
any reason does not terminate or otherwise impact in any way the Agreement or
any other Schedules. The following sections will survive termination or
expiration of this Schedule: Sections 1, 3(b), 5(d), 6, 7, 8(d), and 9.


9.Subcontractors. Solely for the purposes of this Schedule 2.08 and without
limiting any other provision in the Agreement regarding the use of service
providers, either Party may delegate performance under this Schedule to its
Affiliates or to third parties (collectively, “Subcontractors”). The delegating
party remains fully liable for the Subcontractor’s performance (which will be
imputed to the delegating party) under this Schedule 2.08.












































































11





--------------------------------------------------------------------------------






Exhibit A - Descriptions of Plug-In Software and Retailer Application
•
Description of Plug-In Software:



The Plug-In Software is a precompiled native software application plug-in for
installation in iOS or Android applications that (i) has its own user interface
and data flow, and (ii) is designed to create a branded credit and loyalty
experience within the native iOS or Android application, and includes credit
features such as account summary and transaction viewing, credit card bill
payment, offers and promotions, geolocation and beacon-triggered messaging, and
scheduled alerts and notifications.
•
Description of Retailer Application:



The Retailer Application is the native device application software, available in
the Apple App Store and/or Google Play, downloaded by consumers to enhance their
experience with the Retailers’ Licensed Marks.
































12







--------------------------------------------------------------------------------




ATTACHMENT 2


Schedule 10.03(f)(i)
Targeted Approval Rates
 
1.
Subject to the terms below, Bank shall target [***]:



 
Equivalent Fico Range
Approval Requirement
 
 
 760 +
[***]
 
 
700 - 759
[***]
 
 
660 - 699
[***]
 



2.
Monthly, the actual approval rates for Applicants will be measured [***] over
the preceding month, and Bank will promptly notify Retailers if any [***] 



3.
For purposes of the [***], Credit Card Applications shall exclude the following:



a.
Incomplete, suspected fraudulent, or duplicate Credit Card Applications;



b.
Credit Card Applications from existing customers;



c.
Credit Applications from pre-approval or quickscreen campaigns,



d.
Credit Card applications from customers using a computer, Internet device,
mobile-phone or other handheld electronic device not owned or operated by the
retailer;



e.
Credit Card Applications from customers not of legal age, debtors in bankruptcy
proceedings, non-residents of the United States, No Bureau File found,
applications that fail to meet the requirements of the Ability to Pay
requirements of the CARD Act, or do not comply with Applicable Law; and



f.
Applicants the Parties otherwise agreed in writing to exclude.  



4.
Bank will approve as many Applicants as prudently possible below [***].



5.
The [***] may be adjusted annually as mutually agreed upon by the Program
Execution Committee.



6.
If Bank fails to satisfy a particular [***], such failure shall constitute a
[***]. The remedy set forth in this schedule will be Company’s sole and
exclusive remedy for [***].















13



